Citation Nr: 1507088	
Decision Date: 02/18/15    Archive Date: 02/26/15	

DOCKET NO.  13-20 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a disorder characterized by numbness and/or tingling in the right upper extremity.

2.  Entitlement to service connection for a disorder characterized by numbness and/or tingling in the left upper extremity.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The Veteran served on active duty from March 1999 to March 2002, and from March 2008 to June 2012.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In a rating decision of November 2013, the RO granted entitlement to service connection for radiculopathy of the left lower extremity.  Accordingly, the issue of entitlement to service connection for a disorder characterized by numbness and/or tingling in the left lower extremity, which was formerly on appeal, is no longer before the Board.

Finally, for reasons which will become apparent, this appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.


REMAND

The Veteran in this case was formerly scheduled for a videoconference hearing at the Lincoln, Nebraska RO on January 28, 2015.  However, prior to that hearing, the Veteran (and his accredited representative) informed the RO that he had recently moved from Lincoln, Nebraska, to Genoa, Ohio, and was therefore requesting that his videoconference hearing be rescheduled.

Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board).  Inasmuch as the Veteran has yet to be afforded his requested hearing, and given that the RO schedules videoconference hearings, a remand of this matter is warranted.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  Jurisdiction of the Veteran's Veterans Benefits Management System (VBMS) electronic file should be transferred from the RO in Lincoln, Nebraska, to the VA RO in Cleveland, Ohio.

2.  The RO in Cleveland, Ohio should then take appropriate action to schedule the Veteran for a videoconference hearing before a Veterans Law Judge.  A copy of the letter scheduling the Veteran for that hearing should be included in the Veteran's VBMS electronic file.

Following completion of the above action, the Veteran's VBMS file, if in order, should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


	                  _________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

